Title: From Benjamin Franklin to Jane Mecom, 24 July 1764
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. July 24. 1764
It is not in my Power to dispense with an Act of Parliament. To attempt it would hazard my Place. The Privilege of Franking my own Letters is indulg’d to me by the Act; but I have been given to understand that ’tis a Trust, which tis expected I will not violate by covering the Letters of others. Mr. Flag must therefore pay for the Letters you send him; and I think he should also pay the Letters he sends to you. Your Sister has just now paid 2s. 6d. for a Letter to herself from New York. She would have wrote to condole with you on your late Loss, and so would Brother Peter, but that they would not put you to Charge. We all join in Love to you and yours. Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin
